1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s amendment received on November 15, 2022.

3.	Applicant’s election without traverse of Group II in the reply filed on November 15, 2022 is acknowledged.
Newly submitted claims 20-32 are directed to an invention (similar to group I which was restricted) that is independent or distinct from the elected invention. The scope of the newly submitted claims is different from elected group II. Claims 20-32 are withdrawn from consideration as being directed to a non-elected invention.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.



5.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 12, at line 2, it recites “terminals” and at line 10 it recites “contact”; it is vague what the difference between the terminal and contact is; they are not clearly defined; perhaps applicant intends to use only “contact” as terminal T in e.g. fig. 5 combines plurality of contacts which is not the claimed invention; the phrase “tapping an output signal at at least one contact of at least one magnetic field sensitive device of each group k of the N groups” is indefinite as it is vague how using only one contact of just one magnetic field sensitive device is tapped for the output; note that an output signal from each sensitive device is required and combined to measure the magnetic field;
In claim 13, line 2, the phrase “for at least one respective magnetic field sensitive device in group N” is indefinite; the supply current is supplied to each sensitive device not just one; perhaps applicant intends to delete such phrase; at line 8, the phrase “a magnetic field sensitive device in group N-1” should be ---the magnetic field sensitive device in group N-1--- as the magnetic field sensitive device in group N-1 is already recited earlier in the claim;
In claim 14, line 4, the term “k≠1” is indefinite; this condition does not work when k=2 i.e. only two groups as shown in fig. 7; perhaps applicant intends to use “k>2” instead;
In claim 15, the phrase “tapping the output signal between the first and the second terminals of the magnetic field sensitive devices in group k” is indefinite; the output is tapped for each sensitive device in each group between the first and second terminals as explained above with respect to cl. 12;
In claims 16-19, the limitations as set forth in each claim is not clearly understood; applicant is requested to explain these limitations in view of drawing and specification; note that cl. 12 reads on figs. 7-11.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

7.	Claims 12-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

8.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a method for detecting a magnetic field using an apparatus comprising a plurality of magnetic field sensitive devices each having at least three terminals and grouped into N groups, with N>1, wherein k and N are natural numbers and k is an index for a respective group from 1 to N, wherein each group k comprises 2.sup.k-1 magnetic field sensitive devices, for 1≤k≤N, wherein the plurality of magnetic field sensitive devices are coupled such that, for 1<k≤N, supply currents flowing through two magnetic field sensitive devices in group k flow through one magnetic field sensitive device in group k−1, the method comprising: providing a supply current independently through each magnetic field sensitive device of group N; tapping an output signal at at least one terminal of at least one magnetic field sensitive device of each group k of the N groups; and combining each tapped output signal into an overall output signal representing a measurement of the magnetic field.




9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Ausserlechner (2014/0028304 and 2013/0069640) discloses vertical hall sensors with at least 3 contacts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858